Citation Nr: 1737924	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  08-37 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for pernicious anemia and vitamin B-12 deficiency.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to service connection for recurrent pulmonary embolism.

6.  Entitlement to service connection for glaucoma.

7.  Entitlement to service connection for peripheral vestibular disorder (claimed as vertigo).

8.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from November 1978 to June 1985. 

This matter comes before the Board of Veterans' Appeals (Board) following March 2008 and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO in February 2009.  A transcript of the hearing has been associated with the Veteran's claims file.  (Although an earlier request had been made for a Board hearing, when the Veteran appeared for the DRO hearing he withdrew his request for a Board hearing.)

The Board notes the issue of entitlement to service connection for pernicious anemia and vitamin B-12 deficiency originally included entitlement to service connection for membranous glomerulonephritis (claimed as renal failure) and for myopathy of the right and left lower and upper extremities with spasms and muscle twitching (claimed as tenosynovitis/muscle disorder).  However, these issues were granted in rating decisions of February and March 2015, and as such, are no longer on appeal.

In July 2011 and July 2015, the Board remanded the issue of entitlement to service connection for pernicious anemia and vitamin B-12 deficiency for additional development.

The issues of entitlement to service connection for hypertension, diabetes mellitus, a seizure disorder, recurrent pulmonary embolism, glaucoma and peripheral vestibular disorder (claimed as vertigo) and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence of record favors a finding that the Veteran's pernicious anemia and vitamin B-12 deficiency disability is related to his service-connected membranous glomerulonephritis disability.


CONCLUSION OF LAW

A pernicious anemia and vitamin B-12 deficiency disability is related to the Veteran's service-connected membranous glomerulonephritis disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran seeks entitlement to service connection for pernicious anemia and vitamin B-12 deficiency, claiming that his current diagnosis is secondary to a service-connected disability to include as secondary to his use of ibuprofen for his service-connected left shoulder disability.

The Veteran was afforded a VA examination in September 2009.  The examiner diagnosed the Veteran with pernicious anemia and opined that it was less likely than not that the Veteran's current disorder was related to his use of ibuprofen for his service-connected left shoulder disability.  The examiner explained that pernicious anemia is "thought to result from an autoimmune attack on gastric intrinsic factor interfering with absorption and binding of B-12" or from "inadequate dietary intake."   The examiner did not provide an opinion on whether the Veteran's pernicious anemia was secondary to his membranous glomerulonephritis disability.

Based on the September 2009 VA examination, the RO granted service connection for membranous glomerulonephritis (claimed as renal failure) in a February 2015 rating decision.

Per the July 2015 Board remand instructions, the Veteran underwent a VA examination in August 2015.  The examiner opined that he could find no evidence that the Veteran's pernicious anemia/B12 was due to, caused by, or a result of his service.  Regarding the Veteran's pernicious anemia being caused or aggravated by a service-connected disability, the examiner also indicated that the Veteran also had other significant other medical comorbidities and he could not find any mention of atrophic gastritis in his records.  Therefore, it appeared "the limits of medical knowledge had been reached, especially in light of so many other medical comorbidities coming into play".  The same conclusion would be made for aggravation beyond natural progression.  The examiner also indicated that whether the Veteran's pernicious anemia/B12 disorders were proximately due to or truly aggravated by the membranous glomerulonephritis was also speculative.

In an October 2016 VA treatment report, the physician noted that the Veteran had anemia due to chronic kidney disease and possibly as a residual effect of Cytoxan.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a pernicious anemia and vitamin B-12 deficiency disability as secondary to his service-connected membranous glomerulonephritis disability is warranted.

As noted above, in an October 2016 VA treatment report, a VA physician noted that the Veteran had anemia due to chronic kidney disease and possibly as a residual effect of Cytoxan.  As a result, the October 2016 VA in essence determined that the Veteran's pernicious anemia was proximately due to or aggravated by his service-connected membranous glomerulonephritis disability (claimed as renal failure).

The Board notes that the August 2015 VA examiner indicated that he could find no evidence that the Veteran's pernicious anemia/B12 was due to, caused by, or a result of his service and also noted that "the limits of medical knowledge had been reached" with regards to whether the Veteran's disability was caused or aggravated by his ibuprofen use for his left shoulder disability.  Additionally, the examiner also opined that it was speculative as to whether the Veteran's pernicious anemia/B12 disorders were proximately due to or truly aggravated by the membranous glomerulonephritis.

However, the Board acknowledges that the Court has held that generally, where an examiner is unable to give an opinion without resorting to mere speculation, and does not provide a rationale to support the conclusion, there is no opinion offered.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board finds that the August 2015 VA examiner effectively did not provide an opinion on whether the Veteran's pernicious anemia/B12 disorders were proximately due to or truly aggravated by the membranous glomerulonephritis disability.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.  In this regard, the Board notes that the October 2016VA opinion regarding the nexus of an anemia disability to the Veteran's service-connected chronic kidney disease is not contradicted by any other medical evidence or opinion.  

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for a pernicious anemia and vitamin B-12 deficiency disability as secondary his service-connected membranous glomerulonephritis disability is granted.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for pernicious anemia and vitamin B-12 deficiency is granted.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

Regarding the claims of entitlement to service connection for hypertension, diabetes mellitus, a seizure disorder, recurrent pulmonary embolism, glaucoma and peripheral vestibular disorder (claimed as vertigo) and entitlement to a TDIU, in a correspondence accompanying his substantive appeal (VA Form 9) received by VA in September 2016, the Veteran's representative indicated that the Veteran wanted a personal hearing before a member of the Board either by "Travel Board" or by "video hearing".  

To date, the Veteran has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing.  Hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2016).

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  

In accordance with the Veteran's September 2016 substantive appeal, and since the RO schedules videoconference hearings before Members of the Board, a remand of these matters to the RO is warranted.  It appears that whatever type hearing he ultimately desires, he wishes it to be at the Regional Office.


Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran to clarify the type of hearing he desires.  Then, the Veteran should be scheduled for a Travel Board or videoconference hearing at the RO in accordance with applicable procedures.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


